PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2096


MARGARET SHINABERRY,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of Maryland at Baltimore.
Stephanie A. Gallagher, Magistrate Judge. (1:17-cv-01376-SAG)


Argued: December 10, 2019                                  Decided: February 26, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by published opinion. Senior Judge Traxler wrote the opinion, in which Judge
Motz and Judge Keenan joined.


ARGUED: Jeffrey R. Scholnick, SILVERMAN THOMPSON SLUTKIN WHITE,
Towson, Maryland, for Appellant. David Nathaniel Mervis, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee. ON BRIEF: Robert K. Hur,
United States Attorney, Amy Rigney, Special Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
TRAXLER, Senior Circuit Judge:

       Margaret Shinaberry appeals the district court’s decision upholding an

administrative law judge’s denial of her application for Social Security disability benefits.

We affirm.

                                              I.

       In 2013, Shinaberry applied for social security disability benefits. She claims that

she has been unable to engage in any substantial gainful employment since November

2013, due to a combination of her back and shoulder impairments and a lifelong learning

disorder. The Social Security Administration (“SSA”) denied her claim. At Shinaberry’s

request, an administrative law judge (“ALJ”) held a hearing on her claim, during which

Shinaberry and a vocational expert testified. Shinaberry’s medical and psychological

records were also considered, and the record was left open to receive Shinaberry’s

education records and a medical report from Kristina Matthews, PA-C, a physician

assistant who treated Shinaberry for her physical impairments.

       Shinaberry was evaluated by SSA medical consultants, who found that Shinaberry

was physically capable of performing light work, as defined in 20 C.F.R. § 404.1567(b),

with occasional postural limitations. 1 Shinaberry was also evaluated by SSA psychological


       1
          “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, you
must have the ability to do substantially all of these activities. If someone can do light
work, we determine that he or she can also do sedentary work, unless there are additional


                                              2
consultants, who found that she had a borderline intellectual disability and moderate

difficulties in maintaining concentration, persistence or pace. In addition, Dr. Kenneth

Burlingame performed a consultative psychological evaluation of Shinaberry. Shinaberry

graduated from high school with a 2.467 GPA and a class rank of 203/455. She attended

special education classes for math and reading comprehension while in school. After

graduating, she worked for approximately 30 years.               Her work history includes

employment as a cashier and sales associate at Lowes Home Improvement, and as a sales

associate at Sports Authority. She retired from a local school system, where she worked

for approximately twenty years, first as a custodian and later as a preventive maintenance

technician. Shinaberry was 51 years old at the time of the hearing.

                                               A.

       When considering whether an individual is disabled under the Social Security Act,

the ALJ must follow a five-step sequential evaluation. See 20 C.F.R. § 404.1520(a)(4).

We summarized this process in Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015).

       [T]he ALJ asks at step one whether the claimant has been working; at step
       two, whether the claimant’s medical impairments meet the regulations’
       severity and duration requirements; at step three, whether the medical
       impairments meet or equal an impairment listed in the regulations; at step
       four, whether the claimant can perform her past work given the limitations
       caused by her medical impairments; and at step five, whether the claimant
       can perform other work.




limiting factors such as loss of fine dexterity or inability to sit for long periods of time.” 20
C.F.R. § 404.1567(b).


                                               3
Id. at 634. The burden lies with the claimant to make the requisite showing at the first three

steps. See Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016). If the claimant prevails

at steps one through three, she is disabled. See id. But if the claimant fails at step three,

the ALJ “must determine the claimant’s residual functional capacity (RFC), which is the

most the claimant can still do despite physical and mental limitations that affect [her]

ability to work.” Id. (internal quotation marks omitted).

       In making this assessment, the ALJ must first identify the individual’s
       functional limitations or restrictions and assess . . . her work-related abilities
       on a function-by-function basis, including the functions listed in the
       regulations. Only after such a function-by-function analysis may an ALJ
       express RFC in terms of the exertional levels of work.

              In determining a claimant’s RFC, the ALJ must consider all of the
       claimant’s medically determinable impairments of which the ALJ is aware,
       including those not labeled severe at step two. He also must consider all the
       claimant’s symptoms, including pain, and the extent to which [her]
       symptoms can reasonably be accepted as consistent with the objective
       medical evidence and other evidence. When the medical signs or laboratory
       findings show that the claimant has a medically determinable impairment(s)
       that could reasonably be expected to produce [her] symptoms, such as pain,
       the ALJ must then evaluate the intensity and persistence of the claimant’s
       symptoms so that the ALJ can determine how [her] symptoms limit [her]
       capacity for work.

Id. (internal quotation marks, citations, alterations and footnote omitted).

       Once the ALJ has identified the claimant’s functional limitations, the ALJ proceeds

to step four and determines whether the claimant has proven that she is unable to perform

past work.    If so, the ALJ proceeds to step five, where “the burden shifts to the

Commissioner to prove, by a preponderance of the evidence, that the claimant can perform

other work that exists in significant numbers in the national economy, considering the

claimant’s [RFC], age, education, and work experience.” Id. at 180 (internal quotation


                                               4
marks omitted). At this step, the ALJ often considers “the testimony of a vocational expert

responding to a hypothetical that incorporates the claimant’s limitations.” Id. (internal

quotation marks omitted).

                                              B.

       In this case, the ALJ issued a comprehensive decision denying Shinaberry’s claim

for disability benefits. The ALJ’s findings with regard to the first three steps are not in

dispute. The ALJ found that Shinaberry was not working and that she has the following

severe impairments: (1) obesity; (2) degenerative disc disease of the cervical and the

lumbar spine; (3) status post left shoulder rotator cuff tear; and (4) borderline intellectual

functioning. However, Shinaberry did not have a physical or mental listed impairment or

its equivalent that would qualify her for benefits at step three. Therefore, the ALJ

proceeded to the RFC analysis.

       The ALJ first addressed the medical evidence and Shinaberry’s physical limitations.

The ALJ credited the opinions of the SSA physicians that she could perform work at the

light exertional level with occasional postural limitations, but added four other limitations

based upon the other evidence: Shinaberry (1) “can never climb ladders, ropes, or

scaffolds”; (2) “can occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and

crawl”; (3) “is limited to occasionally reaching overhead on the left, non-dominant side”;

and (4) “is limited to occasionally operating foot controls bilaterally.” A.R. 28. 2 The ALJ

also considered Shinaberry’s testimony, but explained that her “statements concerning the


       2
           Citations to the administrative record are abbreviated “A.R.”


                                               5
intensity, persistence and limiting effects of [her] symptoms are not entirely consistent with

the medical evidence and other evidence in the record for the reasons explained in th[e]

decision.” A.R. 29

       Turning to Shinaberry’s mental impairments, the ALJ found that Shinaberry “has

the severe mental impairment of borderline intellectual functioning.” A.R. 30. The ALJ

considered Shinaberry’s testimony, her education records, and her mental status

examination, including the finding at step three that she has moderate limitations in her

concentration, persistence, or pace, and explained that Shinaberry’s borderline intellectual

functioning “support[s] the additional mental limitation restricting the claimant to jobs

requiring only simple, routine, repetitive tasks.” A.R. 33.

       With the assistance of the vocational expert’s testimony, based upon a hypothetical

incorporating Shinaberry’s age, education, work experience, and RFC despite her physical

and mental limitations, the ALJ found that Shinaberry could not perform her past relevant

work. However, the ALJ found that Shinaberry could find other work in the economy –

specifically the positions of Sales Attendant and Order Clerk – as testified to by the

vocational expert. Therefore, the ALJ denied disability benefits. On review, the district

court upheld the ALJ’s decision. This appeal followed.

                                             II.

       “The Social Security Administration (SSA) provides benefits to individuals who

cannot obtain work because of a physical or mental disability. To determine whether an

applicant is entitled to benefits, the agency may hold an informal hearing examining

(among other things) the kind and number of jobs available for someone with the


                                              6
applicant’s disability and other characteristics. The agency’s factual findings on that score

are ‘conclusive’ in judicial review of the benefits decision so long as they are supported by

‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1151-52 (2019) (quoting 42

U.S.C. § 405(g)). “Under the substantial-evidence standard, a court looks to an existing

administrative record and asks whether it contains sufficient evidence to support the

agency’s factual determinations.” Id. at 1154 (internal quotation marks and alteration

omitted). “[T]he threshold for such evidentiary sufficiency is not high. Substantial

evidence . . . is more than a mere scintilla. It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

(internal quotation marks and citations omitted). We review the district court’s decision

de novo.     See Mascio, 780 F.3d at 634.          “We will affirm the Social Security

Administration’s disability determination when [the] ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.” Id.

(internal quotation marks omitted).

                                             A.

       Shinaberry argues that the ALJ erred in the analysis of the mental limitations in her

RFC because the ALJ did not include Shinaberry’s “moderate limitations in concentration,

persistence or pace” (found earlier in the sequential evaluation process) in the RFC or the

hypothetical question posed to the vocational expert. Relying on our decision in Mascio,

Shinaberry argues that this omission rendered it impossible for us to conduct a meaningful

review of the ALJ’s decision and requires us to remand for further evaluation. See 780
F.3d at 637-38. We disagree.


                                             7
       In Mascio, the ALJ found that the claimant, who suffered from an adjustment

disorder, had moderate limitations in concentration, persistence and pace. But unlike here,

the ALJ “ignor[ed] (without explanation) Mascio’s moderate limitation in her ability to

maintain her concentration, persistence, or pace” when he conducted the function-by-

function analysis, id. at 633, and “said nothing about Mascio’s mental limitations” in the

hypothetical posed to the vocational expert, id. at 637. “[B]ecause the ALJ . . . gave no

explanation” for these omissions, “a remand [was] in order.” Id. at 638.

       In doing so, we agreed with our sister circuits that an ALJ cannot summarily

“account for a claimant’s limitations in concentration, persistence, and pace by restricting

the hypothetical question to simple, routine tasks or unskilled work,” because “the ability

to perform simple tasks differs from the ability to stay on task.” Id. at 638. But we did not

impose a categorical rule that requires an ALJ to always include moderate limitations in

concentration, persistence, or pace as a specific limitation in the RFC. On the contrary, we

explained that an “ALJ can explain why [a claimant’s] moderate limitation in

concentration, persistence, or pace at step three does not translate into a limitation” in the

claimant’s RFC. Id. “For example, the ALJ may find that the concentration, persistence,

or pace limitation does not affect [the claimant’s] ability to work, in which case it would

[be] appropriate to exclude it from the hypothetical tendered to the vocational expert.” Id.

       Nor do our sister circuits impose such a per se rule. “[W]hen medical evidence

demonstrates that a claimant can engage in simple, routine tasks or unskilled work despite

limitations in concentration, persistence, and pace, courts have concluded that limiting the

hypothetical to include only unskilled work sufficiently accounts for such limitations.”


                                              8
Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011). Hypothetical

questions can also “adequately account for a claimant’s limitations in concentration,

persistence, and pace when the questions otherwise implicitly account for these

limitations.” Id. “The inquiry, as is usually true in determining the substantiality of

evidence, is case-by-case.” Biestek, 139 S. Ct. at 1157; see also Sizemore v. Berryhill, 878
F.3d 72, 80-81 (4th Cir. 2017) (rejecting argument that remand was required under Mascio

because the ALJ failed to specifically account for claimant’s moderate difficulties with

regard to concentration, persistence and pace, because more detailed medical findings

provided substantial support for the RFC limitations).

       Here, the ALJ discussed in detail the psychological evaluations performed by the

SSA psychological consultants and Dr. Burlingame, as well as Shinaberry’s adult function

report, and sufficiently explained why the mental limitation to simple, routine, and

repetitive tasks accounted for Shinaberry’s borderline intellectual disability and her

moderate limitations in her concentration, persistence or pace:

       The undersigned gives great weight to the State agency psychological
       consultants’ mental assessments at the initial (James Levasseur, Ph.D.) and
       reconsideration (Robert Hodes, Ph.D.) levels stating that the claimant would
       be moderately limited in performing complex tasks. The undersigned gives
       great weight to these assessments because they are consistent with . . . the
       psychological consultative examination [performed by Dr. Burlingame].

       The undersigned gives great weight to the January 14, 2014 opinion
       expressed by Kenneth Burlingame, Ph.D., following the psychological
       consultative examination. Dr. Burlingame opined that the claimant would
       have limits in her ability to complete a workweek in a job requiring reading
       and math calculation, because of her weakness in her processing skills. He
       further opined that her concentration and task persistence were adequate, her
       mood and affect were good, and she would be capable of managing benefits,
       should they be awarded. The undersigned gives great weight to this opinion


                                             9
       because it is consistent with Dr. Burlingame’s examination results and with
       the evidence of record. During the psychological consultative examination,
       the claimant could not spell world backwards and could not do the serial
       seven subtractions. The claimant could carry out concrete, three step
       directions, and could read and follow simple commands. Treatment records
       show that the claimant’s overall cognitive functioning was intact.

       The undersigned has accounted for the claimant’s limitations tolerating
       work-related stresses and in verbal requirements and math calculations by
       limiting the claimant to unskilled work requiring simple, routine, and
       repetitive tasks, as these limitations comport with the claimant’s abilities as
       supported by the objective examination, such as her ability to read and follow
       a simple command.

J.A. 32 (citations omitted). The ALJ also considered Shinaberry’s education, GPA, class

rank, and IQ scores, as well as Shinaberry’s statements that “she does not know how long

she can pay attention, sometimes finishes what she starts, and follows spoken instructions

not the best.” J.A. 33 (internal quotation marks omitted). The ALJ explained that “[t]hese

statements, combined with the claimant’s trouble with memory tasks as noted during the

psychological consultative examination, [also] support the additional mental limitation

restricting the claimant to jobs requiring only simple, routine, repetitive tasks.” J.A. 33.

       In sum, and unlike in Mascio, the ALJ in this case addressed Shinaberry’s lifelong,

borderline intellectual disability, including her moderate limitations in concentration,

persistence, or pace. The ALJ explained why the psychological evidence and Shinaberry’s

statements support a mental limitation to simple, routine, and repetitive tasks. And the ALJ

included the mental limitation in the hypothetical question posed to the vocational expert.

Moreover, while Shinaberry’s severe impairments include her borderline intellectual

functioning, she had been gainfully employed for decades despite her mental limitations.




                                             10
Accordingly, we hold that the ALJ’s findings and the mental limitation included in the RFC

are sufficiently explained and supported by substantial evidence in the record. 3

                                             B.

       Shinaberry next challenges the ALJ’s finding that she can perform light work

despite her physical limitations. She argues that the ALJ erred in finding that her testimony

was not fully credible, erred in giving only minimal weight to the medical report from

Kristina Matthews, and erred in failing to include a sit/stand option in the RFC assessment.

       “In reviewing for substantial evidence” in support of an ALJ’s factual findings, “we

do not undertake to reweigh conflicting evidence, make credibility determinations, or

substitute our judgment for that of the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th

Cir. 2012) (internal quotation marks and alteration omitted). Rather, “[w]here conflicting

evidence allows reasonable minds to differ as to whether a claimant is disabled,” we defer

to the ALJ’s decision. Id. (internal quotation marks omitted).

       We hold that the ALJ’s decision is supported by substantial evidence in the record.

The ALJ exhaustively reviewed Shinaberry’s testimony, her treatment records, and the

evaluations by the SSA physicians. The ALJ generally credited the SSA physicians’


       3
         Shinaberry also takes issue with the ALJ’s crediting of the SSA psychologists’
opinions because they did not specifically reference Shinaberry’s claim that she was placed
in special education classes. We see no indication that Shinaberry challenged the
psychologists’ opinions on this basis before the ALJ or the district court. But even if she
had, this would not change the outcome. Shinaberry does not argue that the ALJ erred in
finding that she had only moderate limitations in concentration, persistence, or pace. She
complains because the RFC and the hypothetical to the vocational expert did not explicitly
include this language. In any event, we find no error in the ALJ’s assignment of weight to
the opinions of the SSA psychologists or in her RFC analysis.


                                             11
opinions that Shinaberry was capable of performing work at the light exertional level, with

occasional postural limitations, but found additional physical limitations to be in order

based upon Shinaberry’s treatment records.         With regard to Shinaberry’s subjective

statements, however, the ALJ explained that Shinaberry’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms [were] not entirely consistent

with the medical evidence and other evidence in the record,” and explained the basis for

this credibility determination. A.R. 29. We have carefully reviewed the record and the

ALJ’s findings in this regard, and we are satisfied that the ALJ built “an accurate and

logical bridge from the evidence to [her] conclusion” that Shinaberry’s testimony was not

fully credible. Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 269 (4th Cir. 2017)

(internal quotation marks omitted).

       With regard to Ms. Matthews’s report, the ALJ explained why the report was given

little weight. In its entirety, Ms. Matthews’ report states that Shinaberry “has been under

my medical care and it is my medical opinion that she has been unable to lift greater than

ten pounds since November 2014.” A.R. 425. The ALJ explained that the opinion was

given “little weight . . . because it is not supported with an explanation,” and because it

was “not consistent with treatment records showing no evidence of restrictions regarding

lifting.” A.R. 32. 4



       4
          Although the ALJ also noted that Ms. Matthews was also not an acceptable
medical source under the Social Security regulations existing at the time, it is clear that the
ALJ nonetheless considered Ms. Matthews’ opinion and assigned it little weight due to its
brevity and inconsistency with the other medical evidence.


                                              12
       We likewise find no merit to Shinaberry’s claim that the ALJ should have included

a sit-stand option in the RFC. As the district court noted, Shinaberry points to no medical

evidence in support of this limitation, and the ALJ did not err in refusing to fully credit

Shinaberry’s subjective statements regarding her physical limitations.

       Finally, we note that Shinaberry has raised a number of additional challenges to the

ALJ’s factual findings based upon the evidence. For example, Shinaberry argues that the

ALJ failed to build an adequate and logical bridge from the medical evidence presented at

the hearing to the “light work” determination and that, despite her burden of proof, the ALJ

should have ordered a consultative evaluation or sent interrogatories to an orthopedic

surgeon before issuing a final decision. Although it is not clear to us that these issues were

squarely presented to the district court, we have considered all of the issues raised in

Shinaberry’s opening brief de novo, including those not discussed in this opinion, and find

them to be without merit. The ALJ employed proper legal standards and her factual

findings are supported by substantial evidence in the administrative record. 5

                                             III.

       For the foregoing reasons, we find that substantial evidence supports the agency

decision, and we affirm the judgment of the district court.


       5
           Shinaberry’s argument that the ALJ failed to resolve conflicts between the
vocational expert’s testimony and the Dictionary of Occupational Titles (the “DOT”),
however, was not raised in the district court, nor was it raised in this court until she filed
her reply brief. Accordingly, Shinaberry has waived review of this claim. See Cavallo v.
Star Enter., 100 F.3d 1150, 1152 n.2 (4th Cir. 1996) (“[A]n issue first argued in a reply
brief “is not properly before a court of appeals.”); see also Muth v. United States, 1 F.3d
246, 250 (4th Cir. 1993) (“As this court has repeatedly held, issues raised for the first time
on appeal generally will not be considered.”).

                                             13
     AFFIRMED




14